DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 35-36, 56-57, and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the microfibrillated cellulose “significant increases paint viscosity at low shear rate” which is unclear given that it is not clear what is meant by “significantly increases” and what values of paint viscosity would be considered as a “significant increase”. Further, claim 1 recites “thereby improving the stability and drip-resistance of the paint composition” which is unclear given that it is not clear what is meant by “improving” since there is no base comparison, i.e. improving as compared to what?
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 35-36, 45, 56-57, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Husband et al. (U.S. Patent Application Publication No. 2011/0259537).
Regarding claim 33, Husband et al. teaches a composition comprising a microfibrillated cellulose, binder, solvent (paragraphs [0091] and [0109]-[0110]), a primary pigment (inorganic particulate material and/or pigment, paragraphs [0019] and [0110]), and one or more extender pigment (paragraph [0019]), wherein one or more extender pigment is calcium carbonate (paragraph [0019]), wherein the extender pigment has a mean particle size (d50) of less than 2 µm (paragraph [0026]) which overlaps the claimed range of from about 0.4 µm to about 10 µm; wherein the composition comprises non-cellulose-derived rheology modifier comprising acrylic associative thickeners in an amount of up to about 2% (paragraphs [0109] and [0110] (e)).
Husband et al. further teaches wherein the microfibrillated cellulose is present in an amount of 5.0% by weight based on the total weight of the composition (paragraph [0040]), which falls within the claimed range of about 0.1 % to about 10 %, comprising inorganic particulate material as at least one of the primary pigment and the extender pigment (paragraphs 50 ranging from about 10 µm to about 500 µm (paragraph [0050]), as measured by light scattering (paragraph [0030]), and wherein the microfibrillated cellulose has a fibre steepness of from about 20 to about 50 (paragraph [0052]). While Husband et al. does not explicitly disclose the microfibrillated cellulose as a rheology modifier, given that Husband et al. teaches microfibrillated cellulose as presently claimed, it is clear that the microfibrillated cellulose can function as a rheology modifier as presently claimed, absent evidence to the contrary.
Given that cellulose-derived rheology modifiers other than microfibrillated cellulose is not required in the composition of Husband et al., it is clear that the paint composition of Husband et al. is free of cellulose-derived rheology modifiers other than microfibrillated cellulose. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Given that Husband et al. teaches composition including materials and amounts identical to those presently claimed, it is clear that microfibrillated cellulose of Husband et al. would inherently maintain the paint viscosity and improve the properties of the paint composition as claimed, absent evidence to the contrary.
While there is no disclosure that the composition is a paint composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. paint, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The limitations of “co-processed” inorganic particulate material and “wherein the inorganic particulate material is co-processed with a fibrous substrate comprising cellulose during the preparation of the microfibrillated cellulose” are process limitations. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Husband et al. meets the requirements of the claimed inorganic particulate material, Husband et al. clearly meets the requirements of present claims. Further, Husband et al. does teach wherein the inorganic particulate material is co-processed with a fibrous substrate comprising cellulose during the preparation of the microfibrillated cellulose (paragraph [0029]).
Regarding claim 35, Husband et al. teaches wherein the binder is a latex binder, and the solvent is water (paragraphs [0110] and [0117]).
Regarding claim 36, the recitation in the claims that the paint composition is “formulated for use as a decorative paint comprising matt paint” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Husband et al. disclose paint composition as presently claimed, it is clear that the paint composition of Husband et al. would be capable of performing the intended use, i.e. formulated for use as a decorative paint comprising matt paint, presently claimed as required in the above cited portion 
Regarding claim 45, given that Husband et al. teaches composition including materials and amounts identical to those presently claimed, it is clear that microfibrillated cellulose of Husband et al. would inherently improve the properties of the paint composition as claimed, absent evidence to the contrary.
Regarding claims 56 and 57, Husband et al. teaches wherein the primary pigment is calcium sulphate (paragraph [0110]). Given that Husband et al. teaches primary pigment identical to that presently claimed, it is clear that the primary pigment is a finely ground, natural or synthetic, inorganic or organic, insoluble dispersed particles which, when dispersed in a liquid vehicle, provide color. 
Regarding claims 61 and 62, Husband et al. teaches wherein the co-processed inorganic particulate material is selected from the group consisting of an alkaline earth metal carbonate and sulphate, and mixtures thereof, including calcium carbonate, magnesium carbonate, etc. (paragraph [0019]).
Regarding claim 63, the claimed limitation is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Husband et al. meets the requirements of the claimed inorganic particulate material, Husband et al. clearly meets the requirements of present claims.
Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
Applicant amended claim 33 to include “further” comprising co-processed inorganic particulate material, “further comprising” a binder, a solvent, a primary pigment… and wherein the microfibrillated cellulose “maintains the paint viscosity, as may be determined in accordance with ISO 2884-1, at high shear rate (1/s) of at least about 100 and significantly increases paint viscosity at low shear rate of no more than about 10, thereby improving the stability and drip- resistance of the paint composition”.
Applicant argues that Husband fails to teach paint compositions nor does Husband disclose or suggest the use of microfibrillated cellulose as the sole cellulose-derived rheology modifier in paint compositions, as presently contemplated by amended claim 33.
However, while there is no explicit disclosure that the microfibrillated cellulose is used in a paint composition or as a rheology modifier, given that Husband et al. teaches composition comprising microfibrillated cellulose identical to that presently claimed, it is clear that the composition can function as a paint composition and the microfibrillated cellulose can function as a rheology modifier as presently claimed, absent evidence to the contrary. 
Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. paint, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Further, Applicant has not shown that structural differences exists between the claimed invention and the prior art. Applicant has not provided evidence that the composition of Husband et al. could not function as a paint composition or that the microfibrillated cellulose could not function as a rheology modifier.
Furthermore, based on the definition of “paint” as set forth in the originally filed specification (See page 3, lines 24-30) and given that the composition of Husband comprises a primary pigment, extender pigment, solvent and binder that is suitable for application to a 
Applicant argues that the Office Action equates disclosure of microfibrillated cellulose compositions in Husband with the paint compositions disclosed and claimed in amended claim 33. This is incorrect. The Office Action is referring to microfibrillated cellulose and not to the paint compositions comprising inter alia microfibrillated cellulose, which therefore misapplies In re Best.
However, given that the composition of Husband is identical to the composition presently claimed, the composition of Husband would necessarily possess the same properties as claimed. Applicant has not provided any evidence that the microfibrillated cellulose composition of Husband cannot function in a paint composition.
Applicant argues that Applicant has already met its burden by demonstrating the superiority of the claimed paint compositions in amended claim 33. The data is set forth in the Examples of the patent specification, as originally filed. Also, Husband does not contemplate use of microfibrillated cellulose as a rheology modifier in a paint composition in the absence (i.e., in lieu of) other cellulose-derived rheology modifiers.
However, firstly, although Husband does not explicitly disclose the use of microfibrillated cellulose in lieu of other cellulose-derived rheology modifiers, the fact remains that Husband does teach composition comprising microfibrillated cellulose as presently claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Further, nothing in the claims require replacing conventional cellulose-derived rheology modifiers with microfibrillated cellulose. The claim is drawn to a composition comprising microfibrillated cellulose which is taught by Husband.
Secondly, the data is not persuasive given that the data is not commensurate in scope to the scope of the present claims. Specifically, the data uses specific types of binder, solvent, primary pigment, extender pigment, and inorganic particulate material, e.g. PVA latex, water, alumina, kaolin, talc, and calcium carbonate, while the claims broadly recite any type of binder, solvent, primary pigment, extender pigment, and inorganic particulate material. The data uses specific amounts of binder, solvent, primary pigment, extender pigment, and inorganic particulate material while the claims are broadly open to any amount of binder, solvent, primary pigment, extender pigment, and inorganic particulate material. Further, similarly, the data uses specific types of non-cellulose-derived rheology modifiers while the claims broadly recite various types. There is also no data at the upper end point and lower end point, i.e. 0.1% and 4% by weight.
Further, there is no data at the lower end point of the amount of microfibrillated cellulose, i.e. 0.1%. There is also no data at the upper end point and lower end point of the d50 of microfibrillated cellulose, i.e. 5 µm and 500 µm. There is also no data at the upper end point and lower end point of the d50 of the extender particle, i.e. 0.4 µm and 10 µm. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
Furthermore, the data is not persuasive given that the data is not commensurate in scope with the scope of the closest prior art given that the presence of microfibrillated cellulose  is taught by Husband.
Applicant argues that the foregoing features of a paint composition cannot directly and reasonably be derived from the express or implicit disclosures in Husband. Moreover, Applicant has demonstrated the surprising and unexpected improvements in viscosity and other properties recited in amended claim 33, compared to paint compositions lacking microfibrillated cellulose and paint compositions in which microfibrillated cellulose has been substituted for other more expensive cellulose-derived rheology modifiers. Applicant argues that the application speaks for itself in the Examples, which demonstrate clearly the superiority of paint compositions comprising microfibrillated cellulose as the only cellulose derived rheology modifier.
However, while there is no explicit disclosure that the composition of Husband is a paint composition, given that Husband et al. teaches a composition that is identical to that presently claimed, it is clear that the composition can function as a paint composition, absent evidence to the contrary. Given that the composition of Husband is identical to the composition presently claimed, the composition of Husband would necessarily possess the same properties as claimed. Applicant has not provided any evidence that the microfibrillated cellulose of Husband cannot function in a paint composition nor any evidence that the composition of Husband cannot be a function as a paint composition.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (See also MPEP 2112.01, I & II.). It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components.
Furthermore, Husband already recognizes the significance of using microfibrillated cellulose in a composition identical to the composition as presently claimed. Therefore, data is not persuasive. Furthermore even when the data is considered, the data is not persuasive for the reasons set forth above.
Applicant argues that the Examples of the present application present evidence to the contrary, i.e., that MFC is capable of replacing cellulose-derived rheology modifiers while maintaining the desirable physical properties of a paint composition.
However, the fact remains that the present claims is only drawn to a paint composition comprising MFC which is already met by Husband.
Applicant argues that Husband does not disclose or suggest all of the limitations set forth in amended claim 33 either expressly or inherently. A reasonable interpretation of the entire claim and all of the recited limitations cannot be found in Husband.
However, Husband does meet all the limitations as presently claimed as set forth above.
Applicant argues that Husband simply does not teach every element set forth in the claim expressly and such elements are not inherently to be found in the teachings of Husband and the teaching in the prior art reference must necessarily and inevitably be present in the prior art disclosure. Accordingly, the Examiner must support the assertion of inherency with a finding of fact or technical reasoning.
However, the Examiner’s position remains that the properties would be inherent given that Husband does disclose all limitations as presently claimed. The reasoning relied upon in the rejection of record is not based on probabilities or possibilities. Rather, the rejection of record is based on the fact that Husband teaches a composition meeting all limitations of the present claims and therefore would inherently possess all the claimed properties, absent evidence to that contrary. It is well-settled that inherency cannot be established by mere probabilities or possibilities. In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). But “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]e conclude that the Board correctly found that the virtual identity of monomers and 
Applicant argues that contrary to the statement in paragraph 6 of the Office Action amended claim 33 recites inter alia a non-cellulose derived rheology modifier "and is free of cellulose-derived rheology modifier other than the microfibrillated cellulose."
However, as stated in the rejection of record, cellulose-derived rheology modifiers other than microfibrillated cellulose are not required in the composition of Husband et al. Given that cellulose-derived rheology modifiers other than microfibrillated cellulose are not required in the composition of Husband et al., it is clear that the paint composition of Husband et al. is free of cellulose-derived rheology modifiers other than microfibrillated cellulose. 
Applicant argues that paper coating colors typically use much less binder, as they do not need durability and water resistance like paints. Paints require non-drip properties because they thicken almost instantly as water migrates from the paint into the permeable substrate immediately after application. Furthermore, paints need to be applicable onto impermeable substrates, so they have to hold their structure after application before any dewatering occurs, but ideally they also need to show some leveling in order to eliminate brush strokes. Therefore, the use of microfibrillated cellulose as a binder in a paper coating formulation in no way discloses, or inherently discloses or suggests that it would be suitable as a rheology modifier in paint.
However, while Applicant lists differences that are “typically” present between paper coatings and paint, Applicant has not provided any specific evidence that the composition of 
Further, it is significant to note that the differences listed by Applicant are not included in the definition of “paint” in Applicant’s specification. The fact remains that the composition of Husband is capable of being used as a paint composition given that the composition of Husband satisfies the requirements of the claimed composition and Applicant’s definition of “paint”.
Applicant argues that extra benefits of scrub, burnish and mud-cracking resistance and matting seen in paint are not as important in paper coatings nor are they predictable from the paper coating results in Husband. Moreover, Husband does not suggest that microfibrillated cellulose can be used in place of one of a cellulose-derived rheology modifier in a paint composition.
However, Husband does teach the cited limitation as set forth above. While Husband does not explicitly disclose wet scrub resistance, burnish and mud cracking, given that Husband et al. teaches composition including materials and amounts identical to those presently claimed, it is clear that composition of Husband et al. would inherently have the desired properties, absent 
Applicant argues that examples of Husband employ a total amount of binder of around 7-8 pph based on the inorganic pigments, which is significantly less than the amount used in the paint examples of the present application.
However, the claims only broadly require binder, without any amounts.
Applicant argues that Husband does not therefore suggest that the microfibrillated cellulose is a suitable rheology additive for paint; rather, it teaches away from such a conclusion.
However, the fact remains that Husband discloses the use of microfibrillated cellulose as presently claimed which would necessarily function as a rheology modifier given that the microfibrillated cellulose is identical to that presently claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/141876 discloses a composition that can be used as a coating on paper or a paint composition comprising microfibrillated cellulose and pigments including kaolin, calcium carbonate and talc, further comprising binder and dispersion agent or lubricant, i.e. non-cellulose-derived rheology modifiers, including acrylic associative thickeners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787